[Cite as State v. Beasley, 2020-Ohio-4142.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                   MONROE COUNTY

                                              STATE OF OHIO,

                                              Plaintiff-Appellee,

                                                      v.

                                  TEVIN MARTELL BEASLEY,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 19 MO 0004


                                    Criminal Appeal from the
                         Court of Common Pleas of Monroe County, Ohio
                                       Case No. 2017-048

                                          BEFORE:
                 David A. D’Apolito, Cheryl L. Waite, Carol Ann Robb, Judges.


                                                 JUDGMENT:
                                                   Affirmed.


 Atty. James L. Peters, Monroe County Prosecutor, 101 North Main Street, Room 15,
 P.O. Box 430, Woodsfield, Ohio 43793-0430, for Plaintiff-Appellee (No Brief Filed) and
 Atty. Katherine Rudzik, 26 Market Street, Youngstown, Ohio 44503, for Defendant-
 Appellant.
                                                                                                  –2–


                                     Dated: August 14, 2020

    D’APOLITO, J.

        {¶1}   Appellant, Tevin Martell Beasley, appeals from the February 19, 2019
judgment of the Monroe County Court of Common Pleas sentencing him to a total of eight
years in prison for aggravated robbery with a firearm specification following a guilty plea.
On appeal, Appellant takes issue with his consecutive sentence. Finding no reversible
error, we affirm.

                            FACTS AND PROCEDURAL HISTORY

        {¶2}   On February 24, 2017, Appellant was indicted by the Monroe County Grand
Jury on one count of aggravated robbery, a felony of the first degree, in violation of R.C.
2911.01(A)(1), with a firearm specification pursuant to R.C. 2941.145.1 Appellant was
appointed counsel, pleaded not guilty at his arraignment, and waived the time limitations
provided by R.C. 2945.71.
        {¶3}   Thereafter, Appellant withdrew his former not guilty plea and entered an oral
and written plea of guilty to the count and specification as charged in the indictment. The
trial court accepted Appellant’s guilty plea after finding it was made in a knowing,
intelligent, and voluntary manner pursuant to Crim.R. 11. The court ordered a PSI and
deferred sentencing.
        {¶4}    At the sentencing hearing, Appellee, the State of Ohio, recommended a
three-year prison term on the aggravated robbery count and a mandatory three-year
consecutive sentence on the firearm specification.
        {¶5}    After considering the record, statements, the PSI, the purposes and
principles of sentencing under R.C. 2929.11, the seriousness and recidivism factors
under R.C. 2929.12, and the prison factors pursuant to R.C. 2929.13, the trial court found
that consecutive sentences pursuant to R.C. 2929.14 are necessary to protect the public
from future crimes and to punish Appellant. The court sentenced Appellant to five years


1 The charge stems from Appellant’s involvement in the robbery of a gas station where he entered with a
gun and escaped with two co-defendants. Appellant was later arrested in Michigan and eventually returned
to Ohio. During the pendency of this case, Appellant was federally convicted and sentenced for unrelated
acts.


Case No. 19 MO 0004
                                                                                          –3–


on the aggravated robbery count and three years on the firearm specification to be served
consecutively for a total of eight years in prison, with 197 days of jail-time credit. The
court also notified Appellant that post-release control is mandatory for a period of five
years.
          {¶6}     Appellant filed a timely appeal and raises one assignment of error.2

                                      ASSIGNMENT OF ERROR

          THE CONSECUTIVE SENTENCES IMPOSED IN THE CURRENT CASE
          WERE NOT SUPPORTED BY THE RECORD.

          {¶7}     When reviewing a felony sentence, an appellate court must uphold the
sentence unless the evidence clearly and convincingly does not support the trial court’s
findings under the applicable sentencing statutes or the sentence is otherwise contrary to
law. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1; R.C.
2953.08(G)(2)(a)-(b).
          {¶8}     Regarding consecutive sentences, R.C. 2929.14(C)(4) states:

          (4) If multiple prison terms are imposed on an offender for convictions of
          multiple offenses, the court may require the offender to serve the prison
          terms consecutively if the court finds that the consecutive service is
          necessary to protect the public from future crime or to punish the offender
          and that consecutive sentences are not disproportionate to the seriousness
          of the offender’s conduct and to the danger the offender poses to the public,
          and if the court also finds any of the following:

          (a) The offender committed one or more of the multiple offenses while the
          offender was awaiting trial or sentencing, was under a sanction imposed
          pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
          was under post-release control for a prior offense.

          (b) At least two of the multiple offenses were committed as part of one or


2 The   State did not file a brief.


Case No. 19 MO 0004
                                                                                         –4–


       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the
       offender.

R.C. 2929.14(C)(4)(a)-(c).

       It has been held that although the trial court is not required to recite the
       statute verbatim or utter “magic” or “talismanic” words, there must be an
       indication that the court found (1) that consecutive sentences are necessary
       to protect the public from future crime or to punish the offender, (2) that
       consecutive sentences are not disproportionate to the seriousness of the
       offender’s conduct and to the danger posed to the public, and (3) one of the
       findings described in R.C. 2929.14(C)(4)(a), (b), or (c). State v. Bellard, 7th
       Dist. Mahoning No. 12-MA-97, 2013-Ohio-2956, ¶ 17. The court need not
       give its reasons for making those findings however. State v. Power, 7th Dist.
       Columbiana No. 12 CO 14, 2013-Ohio-4254, ¶ 38. A trial court must make
       the consecutive sentence findings at the sentencing hearing and must
       additionally incorporate the findings into the sentencing entry. State v.
       Williams, 7th Dist. Mahoning No. 13-MA-125, 2015-Ohio-4100, ¶ 33-34,
       citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d
       659, ¶ 37.

State v. Thomas, 7th Dist. Mahoning No. 18 MA 0025, 2020-Ohio-633, ¶ 41.

       {¶9}   At the sentencing hearing, the trial judge indicated that she reviewed the
PSI, which reveals Appellant’s extensive prior convictions and his classification as a “high
risk” offender. The judge considered the R.C. 2929.11, 2929.12, and 2929.13 factors.
Further, the judge, regarding consecutive sentences pursuant to R.C. 2929.14,
specifically stated:


Case No. 19 MO 0004
                                                                                      –5–


      And the Court also finds that a combination of Community Control Sanctions
      or any form of Community Control Sanctions or the shortest prison
      sentence, in this particular case, would demean the seriousness of this
      Defendant’s misconduct, and the Court finds that consecutive sentences
      are necessary – they are mandatory in this case, with the gun specification.

      The Court finds nonetheless that they are necessary to protect the public
      from any future crimes by this Defendant or others, and to punish this
      offender, and that this Court finds that consecutive sentences or sentence
      is not disproportionate to the seriousness of Mr. Beasley’s conduct, and the
      danger that he posed to the public in this County.

(2/13/2019 Sentencing Hearing T.p. 22).

      {¶10} Also, in its February 19, 2019 judgment, the trial court stated:

      [T]his Court specifically finds that consecutive sentences are necessary to
      protect the public from future crimes and to punish the Defendant; that
      consecutive sentences are not disproportionate to the seriousness of the
      Defendant’s misconduct and to the danger the offender poses to the public;
      and further, that the harm is so great or unusual that a single term does not
      adequately reflect the seriousness of the misconduct. Further, the Court
      finds that at least two of the multiple offenses were committed as part of
      one or more courses of conduct, and the harm caused by two or more of
      the multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the courses
      of conduct adequately reflects the seriousness of Defendant’s misconduct.

(2/19/2019 Judgment Entry, p. 2-3).

      {¶11} Thus, the trial court found that “the consecutive service is necessary to
protect the public from future crime or to punish the offender and that consecutive
sentences are not disproportionate to the seriousness of the offender’s conduct and to
the danger the offender poses to the public[.]” R.C. 2929.14(C)(4). The court also found



Case No. 19 MO 0004
                                                                                       –6–


the offenses were committed during a course of conduct and that the harm was so great
or unusual that a single term does not “adequately reflect the seriousness of the offender’s
conduct.” R.C. 2929.14(C)(4)(b).
       {¶12} Accordingly, the record before us indicates that the trial court complied with
R.C. 2929.14(C)(4). See Thomas, supra, at ¶ 41. As a result, we do not find by clear
and convincing evidence that the record does not support Appellant’s consecutive
sentence or that the sentence is contrary to law.

                                       CONCLUSION

       {¶13} For the foregoing reasons, Appellant’s sole assignment of error is not well-
taken. The February 19, 2019 judgment of the Monroe County Court of Common Pleas
sentencing Appellant to a total of eight years in prison for aggravated robbery with a
firearm specification following a guilty plea is affirmed.




Waite, P.J., concurs.

Robb, J., concurs.




Case No. 19 MO 0004
[Cite as State v. Beasley, 2020-Ohio-4142.]




          For the reasons stated in the Opinion rendered herein, the assignment of error
 is overruled and it is the final judgment and order of this Court that the judgment of the
 Court of Common Pleas of Monroe County, Ohio, is affirmed. Costs to be waived.
          A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                         NOTICE TO COUNSEL

          This document constitutes a final judgment entry.